White, Presiding Judge.
Appellant’s statement made to the State’s witness Taylor, when asked by the latter about the killing of the calf, to the effect that he had killed it accidentally while attempting to shoot a hawk, is not only reasonable and probable, under the circumstances developed, but is, in our opin*579ion, abundantly established as a fact by the several witnesses of defendant, one of whom (Lawrence) was not a member of his family. These statements and declarations of defendant were proven by the State, and the other testimony of the prosecution did not disprove them, or show that they were untrue. It devolved upon the State to show that they were false. (Garcia v. The State, 26 Texas, 209.)
Opinion delivered June 22, 1886.
Because the evidence is insufficient to support the verdict and judgment, the judgment is reversed and the cause remanded.

Reversed and remanded.